Title: To George Washington from Captain Bernard Ward, 6 March 1780
From: Ward, Bernard
To: Washington, George


          
            6th March 1780.
          
          Permit me to lay before Your Excellency, that after being taken prisoner at Fort Washington, & remaining on Captivity Two Years & six Months, before my being exchanged—In the Interim, I married, & just as the Exchange of Prisoners commenced, My Wife was confined to her Chamber with a virulent Small Pox, In which Situation I was obliged to leave her, I therefore beg your Excellency to favor me with a Flag to the Enemy in Order to bring her into Pennsylva with her necessaries of Cloathing, Liberaries, &c. which will greatly add to the Happiness of Your Excellency’s most faithful & Obedient humble Servant
          
            Bernard Ward
          
        